Citation Nr: 1619215	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and March 2013 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA) in Waco and Houston, Texas.  
 
In January 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In July 2003, the RO denied service connection for a heart condition and hypertension.  The Veteran disagreed with the decision, but did not perfect an appeal.  Generally, new and material evidence is required to reopen a previously denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  However, since that denial, there is a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e) as a disease presumed to be related to herbicide exposure.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Thus, new and material evidence is not necessary to reach the merits of the claim for service connection for heart disease, to include ischemic heart disease.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283, 230 (1993).  In contrast, under 38 C.F.R. § 3.309(e), Note 2, "the term ischemic heart disease does not include hypertension."  Thus, new and material evidence is still required to reopen that claim.

The decision below addresses the hypertension claim to reopen and the glaucoma claim.  The remand following the decision addresses the reopened hypertension claim and the heart disease claim.
FINDINGS OF FACT

1.  In a decision of July 2003, the RO denied the claim of service connection for hypertension on the basis that it was not incurred during service or within one year of discharge from service and is not secondary to service-connected diabetes mellitus.  The Veteran disagreed with the decision, but did not perfect the appeal.

2.  The additional evidence since the RO's decision in July 2003 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran's service-connected diabetes mellitus caused his glaucoma.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision, which denied the Veteran's claim of service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for glaucoma, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen-Hypertension

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of July 2003, the RO denied the claim of service connection for hypertension on the basis that it was not incurred during service or within one year of discharge from service and is not secondary to service-connected diabetes mellitus.  The Veteran disagreed with the decision, but did not perfect the appeal; thus, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence of record at the time of the July 2003 rating decision included the Veteran's service treatment records, post-service treatment records, and a June 2003 VA examination report.  The examiner opined that service-connected diabetes mellitus did not cause the current hypertension based on the Veteran's report that his diagnosis of hypertension preexisted that of his diabetes mellitus.

Since the last, final denial, the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for hypertension, namely a nexus between the current hypertension and an in-service event, that is, presumed herbicide exposure.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

Service Connection-Eye Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. 3.310 (2015).

The Veteran contends that his current eye disability is due to service-connected diabetes mellitus.

The evidence clearly shows that the Veteran has a current diagnosis of glaucoma and that he is service-connected for diabetes mellitus.  See, e.g., VA examination (October 2015); Rating Decision (July 2003).  Accordingly, at least on a secondary theory, this case turns on whether the current glaucoma is proximately due to or the result of the service-connected diabetes mellitus.

In February 2013, Dr. Armstrong opined that the Veteran's glaucoma is due to herbicide exposure in the Republic of Vietnam.  The Board does not consider this sufficient evidence of a nexus directly to service as there is no rationale for the conclusory opinion.  Instead, the focus will be on the medical opinion pertaining to the secondary theory.

In October 2015, a VA examiner, a staff optometrist, opined that it is at least as likely as not that the service-connected diabetes mellitus caused the current glaucoma.  The rationale was that there is conflicting data as to whether or not diabetes mellitus causes or aggravates glaucoma.

The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the etiology of the current eye disability, which supports the nexus element of the claim.  The favorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis and medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

The Board finds that, based primarily on the October 2015 VA examiner's opinion, that it is at least as likely as not that the Veteran's service-connected diabetes mellitus caused the current glaucoma.  This is particularly so after resolving reasonable doubt in the Veteran's favor.  Thus, the Board concludes that service connection for glaucoma is warranted on a secondary basis.


ORDER

The claim of entitlement to service connection for hypertension is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for glaucoma, as secondary to diabetes mellitus, is granted.


REMAND

As the Board has reopened the previously denied hypertension claim upon a finding that new and material evidence has been received, the Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The evidence shows that the Veteran has hypertension and VA examination reports in June 2003 and January 2015 addressed the possible relationship between his hypertension and his active service and service-connected diabetes mellitus.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents, such as Agent Orange, or his service-connected posttraumatic stress disorder (PTSD).

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), as noted above, NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the claim for heart disease, the Veteran testified at the Board hearing that, in 1968, immediately after separation from service, he began to notice symptoms such as night sweats, dizziness, fatigue, and short of breath.  He explained that he received treatments at McGregor clinic, but the clinic has closed, many of the doctors have died, attempts to obtain records from the clinic have been futile, and that he cannot remember the name of the heart condition for which he was treated.  The Veteran's wife testified that the Veteran received treatment for angina, which she relates to service-connected diabetes mellitus and herbicide exposure.

In May 2015, a VA examiner opined that the Veteran does not have a current heart disability, but also stated that the Veteran has had atrial flutter and left ventricular hypertrophy, which is likely due to hypertension.  A VA medical opinion is needed to clarify whether the Veteran has a current heart disability and, if so, whether it is related to service or a service-connected disability, or can be considered ischemic heart disease.

Upon remand, the RO is to obtain complete VA treatment records from December 2015.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from December 2015.  

2.  Forward the claims file to a physician in connection with the hypertension and heart disease claims.  The physician should review the evidence in the claims file.  

The physician is to diagnose any heart disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The physician is to address whether atrial flutter and left ventricular hypertrophy represent disabilities.  For any heart disability identified, the examiner should determine if it is considered ischemic heart disease.

The physician should then provide an opinion as to whether it is at least as likely as not that any current heart disability and hypertension, had its onset during, or is otherwise related to, the Veteran's active service 

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should then provide an opinion as to whether it is at least as likely as not that any current heart disability and hypertension is related to, or aggravated by, a service-connected disability, to include diabetes mellitus and PTSD.

The physician should provide a complete rationale or explanation for all opinions reached.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


